UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto COMMISSION FILE NUMBER: 000-51895 POLYMEDIX, INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 27-0125925 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 170 N. Radnor-Chester Road; Suite 300 Radnor, PA19087 (Address of Principal Executive Offices) (484) 598-2400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of November 8, 2011 the issuer had 105,999,610 shares of issued and outstanding common stock, par value $0.001 per share. POLYMEDIX, INC. INDEX PART I - FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) Page CONDENSED CONSOLIDATED BALANCE SHEETS – as of September 30, 2011 and December 31, 2010 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS – for the Three and Nine-Months Ended September30, 2011 and 2010 and for the Period from August 8, 2002 (Inception) to September 30, 2011 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – for the Nine-Months Ended September 30, 2011 and 2010 and for the Period from August 8, 2002 (Inception) to September 30, 2011 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk 15 Item 4.Controls and Procedures 15 PART II - OTHER INFORMATION Item 1A.Risk Factors 17 Item 5.Other Information 32 Item 6.Exhibits 33 SIGNATURES 34 EXHIBITS INDEX 35 1 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. PolyMedix, Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets (unaudited) (in thousands) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Grant and contract receivable Short-term investments - Total current assets Property and Equipment: Computers Office furniture and lab equipment Accumulated depreciation ) ) Total property and equipment Long-term investments - Long-term assets - other 46 84 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Current portion of long-term debt Total current liabilities Long-term debt, less current portion Deferred rent Derivative liability - Total liabilities Commitments and contingencies - - Stockholders' Equity: Preferred Stock ($0.001 par value; 10,000 shares authorized; 0 issued and outstanding at September 30, 2011 and December 31, 2010) - - Common Stock ($0.001 par value; 250,000 shares authorized; 106,000 and 81,000 issued and outstanding at September 30, 2011 and December 31, 2010) 81 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 PolyMedix, Inc. (A Development Stage Company) Condensed Consolidated Statements of Operations (unaudited) (in thousands, except per share amounts) Three-Months Ended September 30, Nine-Months Ended September 30, For the period August 8, 2002 (Inception) to September 30, Revenues: Grant and contract revenues $ Total revenues Operating Expenses: Research and development General and administrative Total operating expenses Other Income (Expense): Interest income 21 35 64 73 Interest expense ) Gain on derivative instruments - - Total other income (expense) Net loss $ ) $ ) $ ) $ ) $ ) Beneficial conversion feature on Series 2008 preferred stock, conversion inducement and dividends on Series 1 preferred stock - ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PolyMedix, Inc. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (unaudited) (in thousands) Nine-Months Ended September 30, For the period August 8, 2002 (Inception) to September 30, 2011 Cash Flows from Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization 36 23 71 Accretion of discount on investment securities - (2 ) ) Stock-based compensation Non-cash interest expense 91 60 Non-cash interest income ) - ) Gain on derivative instruments ) - ) (Increase) decrease in prepaid expenses and other current assets ) ) Increase in accounts payable, accrued expenses and deferred rent Loss on disposal of fixed assets - - 23 Net cash used in operating activities ) ) ) Cash Flows from Investing Activities: Cash paid for property and equipment ) ) ) Purchases of investments - ) ) Proceeds from maturities of investments - Net cash used in investing activities ) ) ) Cash Flows from Financing Activities: Proceeds from issuance of stock, net of financing costs ) Proceeds from warrant and stock option exercises - - Principal payments on capital lease obligations - - ) Proceeds from issuance of debt, net of issue costs (2
